DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating a central venous pressure from sensed values of pulse height and an incline angle, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the performance of the abstract idea itself uses a processor only for the automation of task, and the recited processor is a wholly generic and commonplace computing element which does no more than provide a technological environment for the execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensing components (a platform with an array of accelerometers) are well-understood, routine, and conventional sensors recited for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker of blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional). As such, considered individually and as a whole, the limitations do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 33-37, 46, and 47 are directed to aspects of the device performing data gathering, claims 38-40, 48-50 are directed to aspects of the abstract idea itself, claims 41-42 and 51 are directed to displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), claim 43 is directed to the generic processing components used to automate the abstract idea, and claims 44 and 52 are directed to additional data gathering and an additional abstract idea of distinguishing between pulsations based on sensed data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34, 38, 40, 42, 43, 45-48, 50 is/are rejected under 35 U.S.C. 103 as being obvious over Cheng (US 2013/0150735) in view of Lamego (US 2013/0046204) and Westbrook (US 2008/0081961).
Regarding claim 32, Cheng discloses an apparatus for determining a central venous pressure of a patient, the apparatus comprising: a platform configured to be applied to the patient's neck over an internal jugular vein of the patient, the platform being of a length so as to be configured to extend from the patient's collarbone to the patient's jawbone, the platform including an array of sensors that are provided at spaced intervals along the length of the platform, each sensor being configured to sense pulsation of the internal jugular vein (paragraphs [0109], [0110], [0113]-[0115], [0117]) and a sensor configured to measure the incline angle of the patient’s neck (paragraph [0116]); and a processor in communication with the sensors, the processor being programmed to determine a pulse height of the patient based upon signals received from the sensors, the processor further being configured to calculate the patient's central venous pressure based upon the determined pulse height and the incline angle of the patient’s neck (paragraph [0111]). Cheng does not disclose the sensors being accelerometers.
Lamego teaches an apparatus for monitoring venous pressure comprising a platform configured to be applied against a patient in an area of interest (element 560), the platform comprising a plurality of accelerometers (paragraphs [0032], [0033]), and a processor in communication with the accelerometers (paragraph [0035]) configured to determine a venous pressure corresponding to movement of the underlying vessel sensed by the accelerometers (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and used accelerometers as the sensors, as taught by Lamego, because there are a finite number of sensor options to measure a blood pressure and it would be obvious to try the known equivalent of an accelerometer for sensing blood pressure.
Cheng and Lamego do not explicitly disclose also obtaining the incline angle from one of the accelerometers. Westbrook teaches determining central venous pressure using a plurality of sensors to obtain measurements including using at least one accelerometer to determine an angle of inclination (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and Lamego, and used one of the accelerometers to find the angle of inclination, as taught by Westbrook, in order to allow the measurement to be found using sensors already present in the device.
Regarding claim 33, Cheng further discloses that the platform comprises a flexible patch that is configured to be applied to the patient's neck (paragraph [0079]).  
Regarding claim 34, Cheng further discloses that the flexible patch is coated with an adhesive material configured to adhere to the patient's neck (paragraph [0079]).  
Regarding claim 38, Cheng further discloses that the processor is programmed to determine the pulse height by identifying a highest sensor that senses a jugular vein pulsation that exceeds a preset magnitude and determining the pulse height based upon the highest sensor's position along the length of the platform (paragraph [0109]).
Regarding claim 40, Cheng further discloses that the processor is programmed to calculate the central venous pressure using the following relation: P=5+d*sin Θ, where P is the central venous pressure, d is the pulse height, and Θ is the incline angle (paragraph [0111]).  
Regarding claim 42, Cheng further discloses a display configured to display the calculated central venous pressure (paragraph [0082]).  
Regarding claim 43, Cheng further discloses a main circuit board separate from the platform on which the processor is mounted (element 40).  

Regarding claim 45, Cheng discloses a method for determining a central venous pressure of a patient, the method comprising: positioning an array of sensors on the patient's neck at spaced intervals along the patient's neck over an internal jugular vein from the patient's collarbone to the patient's jawbone and sensing jugular vein pulsations with the sensors (paragraphs [0109], [0110], [0113]-[0115], [0117]); measuring an incline angle of the patient's neck with a sensor (paragraph [0116]); determining with a processor a pulse height of the patient based upon signals received from the sensors and calculating with the processor the patient's central venous pressure based upon the measured incline angle and the determined pulse height (paragraph [0111]). Cheng does not disclose the sensors being accelerometers.
Lamego teaches an apparatus for monitoring venous pressure comprising a platform configured to be applied against a patient in an area of interest (element 560), the platform comprising a plurality of accelerometers (paragraphs [0032], [0033]), and a processor in communication with the accelerometers (paragraph [0035]) configured to determine a venous pressure corresponding to movement of the underlying vessel sensed by the accelerometers (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and used accelerometers as the sensors, as taught by Lamego, because there are a finite number of sensor options to measure a blood pressure and it would be obvious to try the known equivalent of an accelerometer for sensing blood pressure.
Cheng and Lamego do not explicitly disclose also obtaining the incline angle from one of the accelerometers. Westbrook teaches determining central venous pressure using a plurality of sensors to obtain measurements including using at least one accelerometer to determine an angle of inclination (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and Lamego, and used one of the accelerometers to find the angle of inclination, as taught by Westbrook, in order to allow the measurement to be found using sensors already present in the device.
  
Regarding claim 46, Cheng further discloses that positioning sensors on the patient's neck comprises applying a platform to the patient's neck, the sensors being provided at spaced intervals along a length of the platform (paragraphs [0079], [0113]-[0115]).  
Regarding claim 47, Cheng further discloses that the platform comprises a flexible patch and wherein applying a platform to the patient's neck comprises applying the patch to the patient's neck using an adhesive material (paragraph [0079]).  
Regarding claim 48, Cheng further discloses that determining a pulse height comprises the processor identifying a highest sensor that senses a jugular vein pulsation that exceeds a preset magnitude and determining the pulse height based upon the highest sensor’s position along the length of the platform (paragraph [0111]).  
Regarding claim 50, Cheng further discloses that the processor is programmed to calculate the central venous pressure using the following relation: P=5+d*sin Θ, where P is the central venous pressure, d is the pulse height, and Θ is the incline angle (paragraph [0111]).  

Claim 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lamego, as applied above, and further in view of Groeger (US 4957109).
Regarding claim 35, Lamego teaches the platform having the accelerometers each supported by a corresponding tab (figure 5) and the platform also performing transmission of signals (paragraph [0024]), but does not specifically identify the platform as a circuit board. Groeger teaches a sensing apparatus comprising a plurality of sensors mounted on tabs on a circuit board (column 2, lines 24-33; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the apparatus of Cheng and Lamego using a circuit board as the platform, as taught by Groeger, in order to provide a mechanism for transmission of the signals.
Regarding claims 36 and 37, Lamego’s tabs are each attached to the platform via corresponding necks or wires each having a flexibility which is sufficient to allow each 25 accelerometer to move independently relative to one another (paragraph [0034]),

Claims 39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lamego, as applied above, and further in view of Ukawa (US 2012/0253209).
Cheng and Lamego do not disclose subtracting a waveform corresponding to arterial pressure from the pulse height when determining venous pressure. Ukawa teaches subtracting an arterial pressure waveform when determining a venous pressure (paragraph [0062]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Cheng and Lamego and subtracted an arterial pressure waveform, as taught by Ukawa, in order to minimize extraneous noise in the signal.

Claims 41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as modified and applied above, and further in view of Petersen (US 2014/0257060).
Petersen teaches a monitoring device comprising a light associated with a pulse sensor, where the light is configured to illuminate whenever the associated sensor senses a vessel pulsation to visually illustrate the pulsations (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Cheng, as modified above, with lights associated with each sensor that illuminate whenever their associated sensors sense a pulse, as taught by Petersen, in order to make it easy for an observer to see the patient’s pulsation pattern and physiological condition.

Claims 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as modified and applied above, and further in view of Khair (US 2015/0018632).
Cheng further discloses that the main circuit board is configured to be separately located from the sensors (figure 3), but does not disclose it being configured to be applied to the patient’s chest and including an electrocardiogram sensor. Lamego further teaches additionally including an electrocardiogram sensor configured to sense electrical activity of the patient’s heart (paragraph [0022]). Khair teaches that electrical activity sensed by an electrocardiogram sensor can be used to distinguish between venous and arterial pulsations (paragraph [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Cheng and also included an electrocardiogram sensor applied to the patient’s chest, as further taught by Lamego, in order to obtain additional information about the patient’s condition, and then used that additional information to distinguish between the potential sources of pulsations, as taught by Khair, in order to avoid noise caused by arterial pulsations when attempting to observe venous pulsations.

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the claims are not directed to an abstract idea because they also include “several real-world physical components”. These “real-world physical components” are addressed in the analysis and rejection above, and all of these “real-world physical components” are merely used for data gathering or automating the processing of the data; they do not add anything significantly more to the abstract idea itself. 
Applicant then attempts to argue that the claimed invention is analogous to that of an example from an early version of the USPTO’s 101 guidance (which was incorporated into the MPEP in 2106.04(a)(2) in 2019) because both contain processors and sensors; the Examiner notes that this particular example, which was based on SiRF (SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010)), relies on the specific and particular physical relationships between sensors and processor and how the data is affected by their relative positions because the sensed data is the distance between components at a particular point in time, such that changes to the physical relationships between these components change the performance of the system, not just that they happen to exist as part of a system. As set forth in the actual SiRF decision: 
“Further, claim 1 requires "pseudo-ranges" that estimate the distance from "the GPS receiver to a plurality of GPS satellites." Id. col.12 ll.31-32. Pseudoranges, which are the distances or estimated distances between satellites and a GPS receiver, can exist only with respect to a particular GPS receiver that receives the satellite signals. Claim 1 of the 187 patent is similarly tied to a GPS receiver. It requires the estimation of "states" that are "associated with a satellite signal receiver," and the formation of a "dynamic model . . . to compute [the] position of the satellite signal receiver." See 187 patent col.20 ll.46-54. It is clear that the methods at issue could not be performed without the use of a GPS receiver; indeed without a GPS receiver it would be impossible to generate pseudoranges or to determine the position of the GPS receiver whose position is the precise goal of the claims.”
As such, the processing components of that example perform tasks which could not be performed in as a mental process; however, in the instant invention, no part of “determine a pulse height of the patient based upon signals received from the accelerometers” or “calculate the patient’s central venous pressure based upon the determined pulse height and the measured incline angel” could not be performed as a mental process using conventionally obtained data even if, in the instant invention, it happens to have been automated by being performed by a conventional and generic processing device (“processor”).
Applicant concludes by arguing that the presence of a processor does not inherently make the claims non-statutory; this is true. However, the presence of a processor also does not inherently make the claims statutory. As has been repeatedly noted, the claimed processor does no more than provide a technological environment for the execution of the abstract idea, such that in the instant invention it does not provide anything significantly more to the abstract idea itself.

Regarding the rejections under 103, Applicant argues that Lamego does not teach the use of an accelerometer for measuring venous pressure; this is untrue. As is clearly found in paragraph [0039], cited in the previous Office Action and above, the recited accelerometer is used for “analyzing non-pulsatile (venous) blood flow”. Applicant’s assertion that these components could not be used to monitor venous pressure is thus entirely unfounded. Applicant then argues that, because vibrations are involved in how the accelerometers monitor the venous blood flow, they therefore are not monitoring venous blood flow and could not be substituted for the venous blood flow monitoring devices of Cheng. This is entirely unpersuasive. Both optical and physical sensors can be equally used to monitor venous blood flow, as taught by Cheng and Lamego respectively. Cheng teaches placing these venous blood flow sensing components near a jugular vein to monitor blood flow in that vein; when modified to include the alternate but equivalent venous sensing components of Lamego, the device would thus be using the accelerometers of Lamego to monitor blood flow in the location set forth for Cheng’s device, the jugular vein. 
The Examiner also notes that Applicant’s remarks did not address any actual disclosures of Cheng, nor any of the other modifying references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791